Citation Nr: 1736998	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an arteriovenous malformation (AVM) and brain tumor, to include a stroke and residuals of the stroke which include a left arm disability and a left knee disability.

2.  Entitlement to service connection for residuals of an AVM and brain tumor, to include a stroke and residuals of the stroke which include a left arm disability and a left knee disability.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a nose condition and residuals of surgery therefore.

4.  Entitlement to service connection for a nose condition and residuals of surgery therefore.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), including as due to a military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2017.  The claims file contains a transcript of that hearing.

The issues have been restated to more accurately reflect the Veteran's contentions and the procedural posture of the claims.

The Veteran's claim of entitlement to service connection for an AVM and associated brain tumor was previously denied in a 1996 Board decision, so is properly characterized as a claim to reopen.  In addition, although characterized below as a claim of entitlement to residuals of a stroke, the Veteran and her representative clarified at the February 2017 Board hearing that the stroke is claimed as a residual of the AVM and associated brain tumor which, she alleges, is related to or incurred during her active service.   In addition, the claim encompasses the left arm and left knee disabilities as the Veteran alleges those conditions as residuals of the stroke.  See February 2017 Board Hearing Tr. at 6 ("So, the left arm and the left knee are contemplated as residuals of the stroke?  [Representative:] Yes, ma'am.").  Because the claim to reopen is being granted, the claim of entitlement to service connection for the AVM and brain tumor is set forth above as a separately numbered claim.

The prior Board decision also denied a claim of entitlement to service for a nose condition (characterized at that time as "residuals of nasal surgery"), so that claim is also properly characterized as a claim to reopen.  Because the claim to reopen is being granted, the claim of entitlement to service connection for a nose condition is also set forth above as a separately numbered claim.

The 1996 Board decision also denied entitlement to service connection for residuals of sexual abuse.  However, the Veteran's current claim of entitlement to service connection for PTSD is based, only in part, on the allegations of MST underlying the claim denied by the Board in 1996.  The Veteran alleges other in-service stressors as additional bases for her current claim, so the Board has not characterized it as a claim to reopen.  This procedural posture benefits the Veteran as it does not require her to produce new and material evidence to reopen a previously denied claim.

The Board has also recharacterized the PTSD claim as a more general claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, due to the evidence of record indicating the Veteran has also been diagnosed with other mental health conditions.  See July 2011 VA Psychologist Opinion (diagnosing major depressive disorder and PTSD); Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The record contains evidence not yet considered by the Agency of Original Jurisdiction (AOJ).  However, the Veteran waived AOJ consideration of that evidence in a February 2017 filing.  The Board may consider the merits.  38 C.F.R. § 20.1304(c).

The issue(s) of entitlement to service connection for an AVM and brain tumor (to include a stroke and residuals thereof) and for a nose condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1996 decision, the Board denied service connection for residuals of nasal surgery and for a brain tumor with migraine headaches and dizziness.  The Veteran did not appeal that determination.

2.  Evidence received since the July 1996 Board decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for an AVM and brain tumor (to include a stroke and residuals thereof) and for a nose condition (to include residuals of surgery therefore).

3.  The evidence of record fails to corroborate the occurrence of the Veteran's reported stressors and in-service events including an in-service personal assault, seeing the body of a deceased soldier pulled from a "steam pit", and being arrested, detained, and/or harassed for suspected drug abuse.

4.  The Veteran's acquired psychiatric disorder, to include PTSD, did not begin during and was not otherwise caused by her military service.  Her PTSD is related to a post-service personal assault.


CONCLUSIONS OF LAW

1.  The July 1996 Board decision denying the Veteran's claim of entitlement to service connection for residuals of nasal surgery and for a brain tumor with migraine headaches and dizziness is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  The criteria for reopening the claim of service connection for an AVM and brain tumor, to include a stroke and residuals of the stroke which include a left arm disability and a left knee disability, have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening the claim of service connection for a nose condition and residuals of surgery therefore have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran first claimed entitlement to service connection for residuals of nasal surgery and entitlement to service connection for a brain tumor with migraine headaches and dizziness in December 1992.  The RO initially adjudicated the claims and the Veteran appealed.  In a July 1996 decision, the Board denied the claims.  The Veteran did not appeal that Board decision, so it became final.  38 C.F.R. §§ 20.1100, 20.1104 (2016).

In February 2010, the Veteran filed a new claim seeking entitlement to service connection for "brain TBI condition", migraine headaches, seizure condition, left knee condition, left arm condition, and nose condition with surgery.  As discussed in the Introduction, these claims relate to the AVM and brain tumor with subsequent stroke and the "residuals of nasal surgery" claimed in 1992.  The RO denied reopening in an August 2012 rating decision.  The Veteran filed a timely Notice of Disagreement.  Frankly, it is not clear whether the RO reopened and adjudicated the claim on the merits in an August 2013 Statement of the Case (SOC) or whether the continued denial was based on lack of new and material evidence for the claims.  In any case, the Board has an independent duty to assess whether a previously denied claim should be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) ("the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened").

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran and, more importantly, several medical opinions which suggest a possible connection between in-service events and medical conditions and the Veteran's post-service AVM with associated brain tumor and her current nose condition (including residuals of nasal surgery).

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board must presume that newly submitted evidence (to include the Veteran's allegations) is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.  The claims of entitlement to service connection for an AVM and brain tumor, to include a stroke and residuals of the stroke which include a left arm disability and a left knee disability, and of entitlement to service connection for a nose condition and residuals of surgery therefore are reopened.

As discussed below in the Remand section, both reopened claims will be remanded for further development and readjudication by the AOJ.

II.  General Legal Principles

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision were initially provided to the Veteran in the August 2013 Statement of the Case.  Since she has had adequate notice of the pertinent laws, they will not be repeated here.

I.  Duties to Notify and Assist

The VA has satisfied its duties to notify and assist.  The duty to notify was satisfied by a March 2010 letter.  Additional notice was provided on multiple occasions, including in November 2011, November 2012, April 2012, and February 2014 letters to the Veteran.
The VA satisfied its duty to assist was satisfied.  The Veteran's claims file contains all relevant documents including her service treatment/personnel records, VA treatment records, private treatment records and lay statements from the Veteran and her representatives.  Adequate attempts were made to obtain other relevant records the Veteran identified.
With respect to the claim being decided on the merits below, the record contains adequate medical information to decide the claim.  The Veteran has not been provided a VA exam to determine her psychiatric status, but the medical records of evidence establish a current diagnosis of PTSD.  There are also nexus opinions of record.  In any case, as discussed below, the Veteran's PTSD claim turns on the existence of an in-service stressor, which is not a medical determination, but a factual one for the Board.
Having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II.  Entitlement to Service Connection:  PTSD

The Veteran asserts entitlement to service connection for PTSD due to a MST.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The regulations contain additional provisions addressing PTSD:  "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  Section 4.125(a) provides that, for VA compensation purposes, the diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.), i.e. DSM-IV.  38 C.F.R. § 4.125(a).  For claims received by, or pending before the AOJ, on or after August 4, 2014, the provisions of 38 C.F.R. § 4.125 have been amended to require that a PTSD diagnosis conform to the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).

In addition, there are special provisions relating to PTSD claims based on an in-service personal assault (including military sexual trauma).  The regulations recognize that sexual assaults are often unreported.  Therefore, when a post-traumatic stress disorder claim is based on an in-service personal assault, the regulations authorize the use of evidence from sources other than a veteran's service records to corroborate a veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The evidence does not show that the Veteran engaged in combat, nor does she claim she engaged in combat.  Therefore, she is not entitled to the combat-related presumptions.  38 C.F.R. § 3.304(d).

Finally, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claim relates to PTSD, which is not included in the list of chronic disease, so the provisions relating to continuity of symptomatology do not apply.

In this case, the Veteran has been diagnosed with PTSD, so has a current disability.  See July 2011 VA Psychologist Opinion (diagnosing major depressive disorder and PTSD); December 2011 Treating Physician Opinion (noting diagnosis of PTSD).  Moreover, as the July 2011 VA psychologist's opinion makes clear, there is some evidence of a nexus between the current diagnosis and the alleged in-service stressors.

The Veteran's alleged stressors include a post-service assault, seeing the body of another soldier pulled from "steam pits", being arrested and/or detained on suspicion of drug abuse, and an in-service MST.

With respect to the post-service assault, the evidence establishes that the event occurred but, because it happened post-service, it cannot form the basis of a valid service connection claim in the circumstances of this case.  See Shedden, 381 F.3d at 1167 (requiring an in-service event or injury); 38 C.F.R. § 3.304(f)(5) (requiring "in-service personal assault").

The Veteran's statements and testimony are the only evidence of record regarding the event involving a body being pulled from the "steam pits."  February 2017 Board Hearing Tr. at 28; July 2011 Statement in Support of Claim for Service Connection for PTSD.  The Veteran has been unable to provide sufficient details to permit corroboration of the alleged event (e.g., the name or unit of the deceased individual, an approximate date).  VA has been unable to corroborate the event with the level of detail the Veteran has provided.  See November 2011 Notice Letter (discussing insufficiencies in Veteran's description of event and need for additional information to permit a research request); February 2012 DRO Hearing Tr. at 9-10.  The nature of this event does not permit corroboration of the stressor under the more lenient standards that apply to in-service personal assaults, combat, or fear of hostile threats, so the Veteran's testimony alone is insufficient to establish the stressor.

The incident involving allegedly planted drugs / drug paraphernalia is also not corroborated by any in-service records.  The Veteran's disciplinary record contains notations of several incidents, but not of any arrest, detention, or proceedings relating to these alleged events.  The Veteran has not provided the name or other identifying information regarding the other people involved who were allegedly convicted of crimes in connection with the incident.  Again, the Veteran's testimony alone is insufficient to establish the stressor under applicable regulations and the circumstances of this case.  (Also, the medical opinions of record do not suggest that this incident is related to the Veteran's current diagnosis, but relate her current acquired psychiatric condition to the post-service assault and other alleged stressors.)

Finally, the Veteran has alleged an in-service personal assault.  See February 2017 Board Hearing Tr. at 23 (indicating she reported the in-service assault but her command determined she was "the aggressor").  There are no documents or other evidence that directly corroborate the stressor.  As the regulations make clear, this is not necessarily an impediment to a successful claim as these sorts of incidents are often not reported due to the personal nature of them.  As discussed above, the stressor may be statements from others, substance abuse, deterioration in performance, changes in behavior, and the like.  38 C.F.R. § 3.304(f).  

Here, the Veteran alleges that she was transferred to another section away from the other party involved.  See February 2017 Board Hearing Tr. at 25-26.  The Veteran did not remember the approximate date of the incident or the transfer.  See February 2017 Board Hearing Tr. at 24 (indicating event happened while stationed at a location she was at both in September-October of 1981 and during her final months prior to discharge in March 1982); see also Military Personnel Records (documenting location of her assignments in 1981 and 1982).  In addition, the Veteran's military personnel records do not document the transfer as she described it.

With respect to performance, there was no significant reduction in the level of her performance.  See, e.g., Enlisted Performance Record (noting a reduction in rank in September 1981, shortly after completing initial training, and ratings of 2.8-3.0 in September 1981, January 1982, and March 1982); see also February 1982 Counseling Report (documenting counseling for poor performance).  Her disciplinary record also indicates troubles beginning early in her short period of active duty.  See September 1981 Counseling Report (documenting counseling for one violation in August 1981 and multiple violations in September 1981); Navy Occupation/Training and Award History (noting disciplinary problems in August 1981).  Her military record indicates initial performance at a level of rated at 2.8-3.0 and remaining the same throughout her career and early disciplinary problems that, if anything, became less frequent later in her period of service.  The Board finds that this evidence does not corroborate an in-service personal assault under 38 C.F.R. § 3.304(f).

The Veteran's reliability as a historian is undercut by the fact that she initially claimed and reported a post-service personal assault without mentioning a similarly traumatic in-service assault during prior proceedings.  See, e.g., July 1996 Board Decision (noting allegation of post-service assault after surgery); July 2011 Statement in Support of Claim for Service Connection for PTSD (alleging only an assault following post-service left knee surgery); February 2012 DRO Hearing Tr. (discussing only two alleged stressors that did not involve a personal assault); September 2014 Statement of Accredited Representative (discussing post-service assault and two alleged in-service stressors that did not involve a personal assault).  She first made the allegation of an in-service personal assault after fully litigating the post-service assault, see 1996 Board Decision, and having her renewed claim denied in a rating decision and statement of the case during the pendency of this claim partly on the basis of the reported personal assault occurring post-service.  In fact, even when she began this claim, the only MST she reported on the July 2011 stressor statement was the post-service incident.  She reports this as MST because it occurred at a military medical facility, but since she was not on active duty at the time, this cannot support her claim for service connection.  The Board cannot find her allegations of an in-service assault credible in light of the history and inconsistency in her own statements.  The evidence in this case is insufficient to corroborate the allegations of an in-service personal assault to the requisite legal standard.

In short, the greater weight of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to an in-service stressor.  The medical evidence does document that she has PTSD and depression, but the only verified stressor is the post-service personal assault.

The greater weight of the evidence is against the claim, so the benefit of the doubt rule does not apply.  See Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1991).  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, due to MST is denied.


ORDER

The claim of entitlement to service connection for an arteriovenous malformation (AVM) and brain tumor, to include a stroke and residuals of the stroke which include a left arm disability and a left knee disability, is reopened.

The claim of entitlement to service connection for a nose condition and residuals of surgery therefore is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




[Continued on Next Page]
REMAND

The Veteran's claims of entitlement to service connection for an AVM / brain tumor (and residuals thereof) and a nose condition (and residuals of surgery therefore) must be remanded.

The evidence of record establishes, in both cases, a current disability and an in-service event that may be related to the current disability.  Unfortunately, the evidence necessary to make a determination with respect to a causal nexus is lacking in both instances.

With respect to the AVM, the Veteran's service records document multiple complaints of headaches and dizziness which some of her physicians have indicated may be related to the later complications from the AVM.  The favorable opinions of record are inadequate to decide the matter in that they assume in-service events that are not established by the record (e.g., there is no evidence of head trauma, diagnosis of a concussion, or seizures) and/or do not explicitly link the later complications of the AVM to the in-service complaints.  See, e.g., April 2010 Treating Physician Opinion Letter (opining, without further explanation, that "the headaches and seizures were related to an A-V malformation...which subsequently triggered a stroke"); December 2011 Treating Physician Opinion Letter (basing opinion on Veteran's allegation of an in-service head injury followed by "headaches, seizures, and left hemiparesis"); January 2013 Treating Physician Opinion Letter (basing opinion on Veteran's allegation that she passed out, hit her head, was diagnosed with a concussion, and periodic seizures during her active service); March 2013 Neurologist Opinion Letter ("history of a fall that occurred in 1981...that was diagnosed as a concussion"; also discussing "episodes of transient blackouts that were concerning for possible seizures"; opining that she had a pre-existing AVM which began bleeding due to the alleged in-service head trauma).  The Board finds on the evidence of record that the Veteran did not suffer a head trauma that resulted in a diagnosed concussion and that she did not suffer in-service seizures.  Consequently, opinions based on those facts are inadequate.

However, the AOJ denied the claim based simply on the lack of documentation of an in-service head trauma.  The symptoms of headaches and dizziness are, however, well documented, and a neurologist has opined that the AVM was present during the Veteran's service.  See, e.g., March 2013 Neurologist Opinion Letter (opining that the Veteran had a pre-existing AVM); see also January 1993 VA Examination (documenting the Veteran's report of headaches since the age of 8 with continued headaches and dizziness during service as well as "questionable blackouts").  This evidence is sufficient to raise the issue of whether the Veteran had a pre-existing disability (AVM) and, if so, whether the headaches and dizziness the Veteran experienced during service represented an increase in disability beyond the natural progression of the pre-existing AVM.  See 38 C.F.R. § 3.304(b) (providing that, to overcome the presumption of soundness, there must be "clear and unmistakable evidence" both that "the injury or disease existed prior [to active service]" and that the condition "was not aggravated by such service.").  Alternatively, if the presumption of soundness is not rebutted, it is necessary to obtain an opinion regarding whether the in-service symptoms were related to bleeding of the AVM or the formation of a brain tumor.  Remand is necessary to obtain opinions on these issues.

Similarly, with respect to the nose condition, there is evidence that the Veteran had a pre-existing condition (e.g., multiple references to pre-service nasal surgery), that she had in-service symptoms that may have represented an increase or aggravation of the pre-existing disability (see February 1982 STR noting "Nasal Obstruction" and recommending surgery), and post-service surgery with complications resulting in the current disability.  The favorable nexus opinions of record fail to address whether the condition pre-existed service or, if they do, whether the in-service symptoms represented an aggravation of the pre-existing disability.  There is no negative medical opinion of record as the only opinion relating to nasal conditions addresses rhinitis, but not the deviated septum and other structural issues that later required surgery.  See September 2012 VA Examination.  The RO denied service connection on the grounds that the deviated septum was congenital, despite the fact that the medical evidence does not establish that assumption.  Rather, there is evidence of pre-service trauma that resulted in the deviated septum as well as in-service symptoms that may or may not have aggravated the pre-existing condition.

In order to decide the merits of the claim, the Board requires medical opinions addressing whether the condition pre-existed service, whether (if so) the condition was aggravated beyond its normal progression during service, or whether (if the condition did not pre-exist service) the in-service obstruction and other nasal symptoms are causally related to the current disability.  See 38 C.F.R. § 3.304(b); See Shedden, 381 F.3d at 1167.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.

2. After completion of the above action, if possible, obtain a medical opinion from a neurologist or other appropriate medical professional regarding the Veteran's AVM and subsequent complications related to that AVM.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (an examination of the Veteran is not required unless deemed necessary by the examiner).

The VA examiner is requested to offer the following opinions with respect to the Veteran's arteriovenous malformation (AVM) and related intracranial hemorrhage (including the post-service stroke and any residuals of surgery related to the AVM, the bleeding, or the stroke).  In answering these questions, the examiner is advised that the service records do NOT show evidence of head trauma during service, or a concussion, or seizures.

a) Did the Veteran's AVM clearly and unmistakably exist prior to entrance into service in June 1981?

b) If the AVM preexisted service, was the pre-existing AVM clearly and unmistakably not aggravated (not permanently worsened beyond the natural progression) during active service?

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

In answering this question, it would be helpful if the examiner discussed whether documented in-service symptoms of headaches, dizziness, and feeling like she was going to pass out were related to the AVM (including whether they indicate bleeding associated with the AVM).

c) If the examiner concludes that the AVM did not pre-exist the Veteran's service or, if it did, that it was not permanently worsened by service beyond natural progression, the VA examiner should provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the current disabilities related to the AVM with intracranial bleeding (including the subsequent stroke and residuals thereof) began, had onset in, or is otherwise caused by, or related to, active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In answering this question, it would be helpful if the examiner discussed whether documented in-service symptoms of headaches, dizziness, and feeling like she was going to pass out were related to the AVM (including whether they indicate bleeding associated with the AVM).

d) If the examiner concludes that the AVM with intracranial bleeding (and the resulting stroke) clearly and unmistakably pre-existed the Veteran's active service and may have been aggravated by the Veteran's active service or concludes that the AVM and associated complications are etiologically related to the Veteran's service:

Please identify all current disabilities that are related to the AVM and its complications.

In answering this question the examiner should specifically address the Veteran's neurological, left arm, and left knee disabilities.

For each of the requested opinions, a rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

3. After completion of the above action, if possible, obtain a medical opinion from an appropriate medical professional regarding the Veteran's nose condition.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (an examination of the Veteran is not required unless deemed necessary by the examiner).

The VA examiner is requested to offer the following opinions with respect to the Veteran's nose condition:

a) Did the Veteran's nose condition, to include a deviated septum, clearly and unmistakably exist prior to entrance into service in June 1981?

b) If the nose condition preexisted service, was the pre-existing nose condition clearly and unmistakably not aggravated (not permanently worsened beyond the natural progression) during active service?

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

c) If the examiner concludes that the nose condition did not pre-exist the Veteran's service or, if it did, that it was not permanently worsened by service beyond natural progression, the VA examiner should provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the current disabilities related to the nose condition began, had onset in, or were otherwise caused by, or related to, active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d) If the examiner concludes that the nose condition clearly and unmistakably pre-existed the Veteran's active service and may have been aggravated by the Veteran's active service or concludes that the current nose condition and associated complications are etiologically related to the Veteran's service:

Please identify all current disabilities that are related to the nose condition and the residuals of the post-service nasal surgery.

For each of the requested opinions, a rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

4. After completion of the above and any additional development deemed necessary, the claims for service connection for an AVM and brain tumor, to include a stroke and residuals of the stroke which include a left arm disability and a left knee disability, and for service connection for a nose condition and residuals of surgery therefore should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


